Title: To George Washington from George Fisher, 24 June 1786
From: Fisher, George
To: Washington, George



Sir,
Philad[elphi]a 24 June, 1786

Agreeably to your orders I waited on Capt. Colfax for the Money which you informed me you had paid to him for me, being Eighty Dollars, but he told me, in direct Opposition to your Excellancy’s words that he had never recd any such money. I also waited on Lt. Howe, and he had nothing for me neither.

I think, in my humility, it is parculiarly hard that I should be kept out of what is so justly my due, & indeed what your Excellany paid to Men in Affluance to deliver to the poor. However from your Excellancy’s benevolence & Charity I still hope to receive this Sum & leave to your Excellany the mode of recovering it. I continue with Mrs House in my old Station, as Cook, & where I hope I shall have the honor of receiving your Excellency’s further information. I have the honor to be your Excellancy’s most Obedient & Obliged Servant

George Fisher

